Citation Nr: 0324487	
Decision Date: 09/19/03    Archive Date: 09/30/03

DOCKET NO.  96-35 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.	Entitlement to an initial compensable evaluation for 
left elbow tendinitis with history of recurrent 
epicondylitis.

2.	Entitlement to an initial compensable evaluation for 
right wrist tendinitis.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board), in part, on appeal from a February 1996 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that denied the veteran's 
claim of entitlement to service connection for a right wrist 
condition, and granted the veteran service connection for a 
left elbow condition at a noncompensable level. A hearing was 
held at the RO in January 1998.  During the pendency of the 
appeal, the veteran was granted service connection at a 
noncompensable level for his right wrist.  He has disagreed 
with that rating.  Also during the appeal, the veteran moved, 
and jurisdiction of his case was transferred to the Baltimore 
RO.  The veteran continues to disagree with the 
noncompensable evaluation assigned for both his right wrist 
and his left elbow conditions.

A Board decision dated June 11, 2002, was vacated and 
remanded to the Board for further development, per a May 9, 
2003, United States Court of Appeals for Veterans Claims 
(Court) decision.  As such, these claims now return before 
the Board.


REMAND

The veteran and his representative contend that a compensable 
rating is warranted for his service connected right wrist and 
left elbow tendinitis, both currently rated as noncompensably 
disabling.

The Veterans Claims Assistance Act of 2000, inter alia, 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and assist 
a claimant in developing the facts necessary to substantiate 
the claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000 (hereinafter, 
"VCAA"), 38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 
(West 2002).  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  

In the instant case, the Board notes that in the Court 
decision dated May 9, 2003, the Court indicated that, in the 
Board's prior decision of June 2002, the Board had failed to 
discuss the requirement to notify an appellant of the 
information necessary to substantiate the claim, and did not 
indicate what evidence, if any, would be gathered by the 
appellant, and which evidence would be provided by VA.  
Additionally, the Court indicated that the Board decision 
failed to discuss whether any documents in the record 
satisfied the notice requirements of the statute.  Although 
the Board did consider and discuss the VCAA as it related to 
the veteran's claim in its previous decision, as the Court 
has found such explanation inadequate, the Board is of the 
opinion that it must now Remand this case to the RO to ensure 
that the veteran receives all proper VCAA notice.  The Board 
notes that it is not allowed to provide the veteran VCAA 
notice itself, therefore, this case must be returned to the 
RO for such notice.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, 327 F.3d 1399 (Fed. Cir. 
2003).  

The Board regrets the additional delay a Remand will cause in 
this case, however, the Board recognizes that such remand is 
necessary to ensure that all required VCAA notice is given 
the veteran.  


As such, this case is REMANDED for the following development:

1.	The RO must also review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000 is completed.  In particular, the RO should 
ensure that the new notification requirements and 
development procedures contained in sections 3 and 
4 of the Act, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, are fully complied with and satisfied.  
Specifically, information should be provided as to 
which party will obtain what evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.	After completion of the above requested 
development, the RO should adjudicate the claim on 
appeal in light of all pertinent evidence and legal 
authority.  Readjudication should include 
consideration of any evidence associated with the 
claims file since the last supplemental statement 
of the case.

If any benefit sought on appeal remains denied, the RO should 
furnish to the appellant and his representative an 
appropriate supplemental statement of the case, and afford 
him the opportunity to provide written or other argument in 
response thereto before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




